    Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 1 of 24 PageID: 1

  RECEIVED                                                                       FiLED
                                                                                 JUL8 ZOlS
AT S:3O....    —“
                              UNITED STATES DISTRICT COURT                  ATB:30
WWUAM I WALSH. CLERK                                                            wILLIAiA T. w4.SH
                                 DISTRICT OF NEWJERSEY                                ClERK



  UNITED STATES OF AMERICA                      :    Hon.   (s U
                                                     Crim.No. 19-

                                                     18 U.S.C. § 371, 982(a)(7), and 2;
                                                     21 U.S.C. § 331(a), (d), and (p),
  KEITH KOVALESKJ and                           :    333(a)(2), 334, and 853(p); and
  SYLVIA KOVALESKI                                   28 U.S.C. § 2461(c)




                                        INDICTMENT

       The Grand Jury in and for the District of New Jersey, sitting in Newark, charges:

                                        COUNT 1
  (Conspiracy to Defraud and Mislead the FDA and HUS and to Introduce and Deliver Into
           Interstate Commerce Misbranded Drugs and Unapproved New Drugs)

                                      INTRODUCTION

        I.    At all times relevant to Count 1 of this Indictment:

               a.     Defendant KEITH KOVALESKI (“KOVALESKI”) resided in South

 Amboy, New Jersey and Naples, Florida. KOVALESKI was employed as an Assistant Foreman

 by Amtrak.

               b.     Defendant SYLVIA KOVALESKI (“SYLVIA KOVALESKI”) resided in

 South Amboy, New Jersey and Naples, Florida, and was married to KOVALESKI. KOVALESKI

 and SYLVIA KOVALESKI shall be referred to collectively as “the KOVALESKIS.”

               c.     Ines Maltez (“Maltez”) worked for the KOVALESKIS at their residence in

 South Amboy (the “South Amboy Residence”).
    Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 2 of 24 PageID: 2




The FDA and The Food, Drug, and Cosmetic Act

                 d.     The United States Food and Drug Administration (the “FDA”) was the

federal agency within the United States Department of Health and Human Services (“HHS”)

responsible for protecting the health and safety of the American public by ensuring, among other

things, that drugs were safe and effective for their intended uses and bore labeling that contained

true and accurate information. The FDA’s responsibilities included regulating the manufacture

and distribution of drugs, including prescription drugs, shipped or received in interstate commerce,

as well as the labeling of such drugs. The FDA carried out its responsibilities by enforcing the

federal Food, Drug, and Cosmetic Act, 21 U.S.C.       § 301   ci seq. (the “FDCA”) and other pertinent

laws and regulations.

                 e.     Under the FDCA, the term “drug” included any article intended for use in

the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals, or an

article (other than food) intended to affect the structure or any function of the body of man or other

animals.

                 f.     Under the FDCA, a “prescription drug” was: (i) any drug intended for use

in humans that, because of its toxicity or potential for harmfiil effect, the method of its use, or the

collateral measures necessary for its use, was not safe for use except under the supervision of a

practitioner licensed by law to administer such drug, or (ii) a drug which was limited by a legally

approved application for use under the professional supervision of a practitioner licensed by law

to administer such drugs.

                 g.     The FDCA required that any new drug be the subject of a new drug

application (“NDA”), reviewed and approved by the FDA, before it could be distributed in

interstate commerce. A new drug was any drug for which there were not sufficient published,



                                                  2
    Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 3 of 24 PageID: 3




adequate and well-controlled studies to permit qualified experts to reach a consensus that the drug

was safe and effective for each of its labeled uses. If there was no new drug application (‘ThWA”),

an investigational new drug application (“IND”) for the drug had to be in effect to pennit the drug

to be distributed for research purposes. To obtain FDA approval of an NDA, the sponsor had to

demonstrate, to the FDA’s satisfaction, that the drug was both safe and effective for each of its

claimed uses. Under certain circumstances, manufacturers could market a generic version of a

previously approved drug; however, generic products also required FDA review and the approval

of an abbreviated new drug application (“ANDA”) before distribution could commence. The FDA

approval process included a review of the product labeling and directions for use. The FDCA

prohibited introducing or delivering for introduction into interstate commerce new drugs not

approved by the FDA under 21 U.S.C.       § 355.
                 h.     The FDCA prohibited introducing or delivering for introduction into

interstate commerce misbranded drugs. Under the FDCA, a drug was misbranded if: (i) its labeling

was false or misleading in any particular; (ii) it did not contaiii adequate directions for use; or (iii)

it was manufactured, prepared, propagated, compounded, or processed in an establishment not

duly registered with the Secretary of HFIS. The term “manufacture, preparation, propagation,

compounding, or processing” included repackaging or otherwise changing the container, wrapper,

or labeling of any drug package in fhrtherance of the distribution of the drug from the original

place of nianufacture to the person who made final delivery or sale to the ultimate consumer or

user. The FDCA required that any person who owned or operated an establishment in the United

States that manufactured, prepared, propagated, compounded, or processed drugs be duly

registered with the Secretary of HHS through the FDA. This including registering the name of the




                                                   3
   Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 4 of 24 PageID: 4




person who owned or operated the establishment, the place of business for the establishment, and

a point of contact email address.

The KOVALESKIS’ Home Drug Business

                i.     The KOVALESKIS co-owned and operated AA Peptide LLC, afkla All

American Peptide (“AAP”), primarily from their South Amboy Residence. The KOVALESKIS

used a website, www.allamericanpeptide.com (the “AAP Website”), to market and distribute

AAP’s products.

                j.     “Allamericanpeptidegmail.com” was an email address (the “AAP Email

Account”) identified as the contact email on the AAP Website used by the KOVALESKIS.

                k.    The KOVALESKJS, through AAP, offered products that were labeled with

the same names as those of FDA-approved generic prescription drugs. The generic names for

these prescription drugs were the same as the active pharmaceutical ingredient (“API”) in each

respective drug, e.g., Anastrozole with a capital “A” was the name of a generic FDA-approved
                                    -                -




drug that contained anastrozole as an API. These products were labeled with the following:

                       i. Anastrozole, exemestane. raloxifene, letrozole. and tamoxifen, all of
                          which were names of FDA-approved generic prescription drugs
                          manufactured by various manufacturers, used to treat breast cancer, and
                          which were known decrease estrogen in the body and/or to block the
                          effects of estrogen;

                      ii. TAiJ/C, which contained tadalafil and was AAP’s name for Tadalafil,
                          which was the same name as an FDA-approved generic prescription
                          drug manufactured by various manufacturers, used to treat erectile
                          dysfunction;

                      iii. Caber. a’k’a Cabaser, which contained cabergoline and was AAP’s
                           name for Cabergoline, which was the same name as an FDA-approved
                           generic prescription drug manufactured by Ingenus Pharmaceuticals,
                           among others, used to treat hyperprolactinemic disorders, i.e., high
                           levels of the prolactin hormone, which could cause unwanted breast
                           milk;



                                               4
   Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 5 of 24 PageID: 5




                      iv. Clomiphene Citrate, which was the same name as an FDA-approved
                          generic prescription drug manufactured by Par Pharmaceutical that was
                          used to treat infertility in women;

                      v. Albuterol, which was the same name as an FDA-approved generic
                         prescription drug used for the treatment of lung diseases, such as asthma
                         and chronic obstructive pulmonary disease;

                     vi. Dutasteride, which was the same name as an FDA-approved generic
                         prescription drug used to treat enlarged prostates in men; and

                     vii. T3, another name for Liothyronine Sodium, which was the same name
                          as an FDA-approved generic prescription drug used to treat
                          hypothyroidism.


None of the foregoing AAP products had been approved by the FDA for human use.

                1.    The KOVALESKIS, through AAP, also offered products on the AAP

Website that were categorized as “SARMs,” which was an abbreviation for “selective androgen

receptor modulators.” SARMs were used by body-builders as an alternative to steroids. AAP

offered SARMs capsules and liquids on the AAP Website, to include the following: GW 501516,

LGD-4033. MK 2866 (Ostarine), MK 677, 54, SR-9009. YK-1 1, and RAD 140 (capsules and

liquid). None of the foregoing products had been approved by the FDA for human use.

               m.     The KOVALESKIS, through AAP, also offered products on the AAP

Website that were categorized as “peptides.” Peptides were polymers composed of 40 or fewer

amino acids, and were used as performance-enhancing substances. The peptides offered by AA2

included the following: BPC 157, CJC (NO Dac), CC (With Dac), DSIP, Fragment 176 191,

GHRP2, GHRP6, Ipamorelin, MT2, a/kIaJ “melanotan,” PT141, and TB500, a/ida “Thymosin

Beta.” None of the foregoing had been approved by the FDA for human use.

               n.     The KOVALESKIS, through AAP, also offered several products, which

were neither peptides nor SARMs, that had not been approved by the FDA for human use. These

included the following:

                                               5
   Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 6 of 24 PageID: 6




                       i. Clenbuterol, which was the API in several prescription drugs, including
                          Dilaterol, Spiropent, and Ventipulumin, all of which were available for
                          sale in foreign markets for the treatment of lung disorders, such as
                          asthma; and

                      ii. Dapoxetine, which was the API in Priligy and Westoxetin, both of
                          which were available for sale in foreign markets for the treatment of
                          premature ejaculation in men.

               o.     The products identified in subparagraphs (k)-(n) above shall be referred to

collectively as “the AAP Products.”

               p.     The KOVALESKIS well knew that they were operating an illegal drug

business and that the FDCA prohibited certain activities, including selling misbranded drugs.

This was exemplified by, among other things, this provision on the AAP Website that the

KOVALESKIS controlled and used: “The purchaser further warrants that any material produced

with any product shall not be adulterated or misbranded within the meaning of the Federal Food,

Drug, and Cosmetic Act and shall not be materials which may not, under Sections 404, 505, or

512 of the Act, be introduced into interstate commerce

                                      THE CONSPIRACY

       2.      From at least as early as in or about May 2014 through in or about January 2019,

in the District of New Jersey, and elsewhere, defendants


                                  KEITH KOVALESKI and
                                   SYLVIA KOVALESKJ,

and others, did knowingly and intentionally combine, conspire, confederate and agree to:

    (a) defraud the FDA and HHS by impeding, impairing, and obstructing the FDA’s and
        HHS’s lawful and legitimate function of protecting the health and safety of the American
        public by enforcing the FDCA, one purpose of which was to ensure that drugs sold for
        human use were safe, effective, and bore labeling that contained true and accurate
        information; and

    (b) commit offenses against the United States, namely:

                                                6
   Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 7 of 24 PageID: 7




        (i) with the intent to defraud and mislead, introducing and delivering for introduction
            misbranded drugs into interstate commerce, and causing same, contrary to Title 21,
            United States Code, Sections 33 1(a) and 333(a)(2); and
        (ii) with the intent to defraud and mislead, introducing and delivering for introduction
             unapproved new drugs into interstate commerce, and causing same, contrary to Title
             21, United States Code, Sections 33 1(d) and 333(a)(2).

Object of the Conspiracy

       3.      The object of the conspiracy was for the KOVALESKIS and others to obtain

substantial revenues and profits by illegally offering for sale and selling misbranded dmgs and

unapproved new drugs, and causing such drugs to be shipped in interstate commerce, including

to customers in the United States, and by affirmatively concealing material information from the

FDA and HHS.

Manner and Means

      4.       It was part of the conspiracy that:

               a.     The KOVALESKIS, primarily through the internet, offered for sale and

sold more than thirty products, including those identified in paragraph 1 (k)-(n). The

KOVALESKIS marketed these products to, and intended these products to be used by, body

builders and others who wanted to build muscle, lose fat, andlor improve sexual flrnction. The

KOVALESKIS did this by, among other things, maintaining customer reviews on the AAP

Website that commented favorably on the performance-enhancing qualities of the AAP Products.

For example, in a review for TAD/C, a/ic/a “Tadalafil”, dated April 18, 2018, a customer

described his personal use of the pills with his wife, and how they improved his sexual

performance. A review of MK-2866 (Ostarine) on the AAP Website dated December 25, 2016

stated, “Very good at building muscle and losing fat.” A review of Clenbuterol on the AAP

Website dated May 14, 2018 stated, “Such good stuff! Properly dosed and always prime. 3rd


                                                 7
   Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 8 of 24 PageID: 8




time ordering the den and will keep on. Sheds those extras in a good stack. Just does wonders.

Great product and clean!”

               b.       The KOVALESKIS also wrote and sent email messages from the AAP

Email Account providing advice and recommendations to customers about how to use their

products for optimal performance-enhancing results. For example, an email from the AAP

Email Account on or about January 20, 2017, to an AAP customer in New Hampshire who

ordered AAP’s sexual performance enhancement pills instructed: “Take 3 hours PRIOR & get

ready for Fireworks.”

               c.       The KOVALESKIS, through the AAP Website, also referred customers to

an eroids.com blog, which contained user reviews of performance-enhancing products including

those sold by AAP. These reviews included comments about consumers’ personal experiences

with AAP Products and their performance-enhancing qualities.

               d.       The KOVALESKIS primarily used the basement of the South Amboy

Residence as a manufacturing facility to make and label AAP Products in liquid, pill, capsule

and other forms. This included making, or causing to be made, homemade capsules containing

baking soda and tadalafil. It also included affixing homemade labels for the AAP Products.

The KOVALESKIS had not registered with the Secretary of HHS to manufacture, prepare,

propagate, compound, or process, drugs. As such, the AAP Products were misbranded because

they were drugs that were manufactured, prepared, propagated, compounded, and processed by

the KOVALESKIS at the South Amboy Residence, an unregistered establishment.

               e.       The KOVALESKIS also misbranded the AAP Products by not including

adequate directions for use for the AAP Products. Typically, the label on the AAP Products

included no instructions for use or only an instmction to “shake well” andlor to “keep out of



                                                8
    Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 9 of 24 PageID: 9




 reach of children.” On the pre-made liquids, the KOVALESKIS failed to include the

concentration of the solution, which was necessary dosing information. For all AAP Products,

the KOVALESKIS failed to include on the AAP Products’ labels: (a) the frequency of

administration or application; (b) the route or method of administration or application; (c) the

time of administration or application; (d) the duration of administration or application; and (e)

the quantity of dose, including usual quantities for each of the uses for which the drug was

intended and usual quantities for persons of different ages and different physical conditions.

Likewise, the AAP Website and other AAP Products’ labeling did not include adequate

directions for use, as defined by the FDCA, and, at a minimum, did not include the information

contained in (a)-(e) above. The KOVALESKIS also misbranded their drugs by falsely

representing on the AAP Products’ labeling (which included the AAP Website) that their

products were for research purposes.

               I      The KOVALESKIS, through AAP, also introduced into interstate

commerce at least two new drugs for which AAP had not received approval: (a) clenbuterol,

which was not approved by the FDA for human use, and (b) TAD/C, which was AAP’s name for

Tadalafil (the “New Drugs”). The New Drugs were not generally recognized as safe and

effective when used as prescribed, recommended, and suggested by AAP. The KOVALESKIS

never submitted an NDA, INDA, or ANDA, for the New Drugs. The FDA, therefore, did not

have an opportunity to review, let alone approve, the APT, labeling, manufacturing process or the

directions for use for the New Drugs, as required by the FDCA.

               g.     The KOVALESKIS accepted orders for their internet business through the

AAP Email Account, and would send order confirmations and payment instructions to customers

once those orders were received. The KOVALESKIS accepted payments and received payments



                                                 9
  Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 10 of 24 PageID: 10




for the AAP Products through money orders, which were typically sent to the South Amboy

Residence or a P.O. Box in South Amboy, New Jersey registered in the name of AAP (the

“South Amboy P.O. Box”); bitcoin; and through third-party electronic payment services

(“Payment Processors”) that enabled customers to transfer money electronically.

                h.      To avoid detection that they were operating an unlawful business, and that

the payments were business proceeds, the KOVALESKIS instructed AAP customers sending

payments through the Payment Processors to click the “friends and family” option on the

Payment Processors’ internet sites for sending money (and not the “goods and services” option).

The KOVALESKIS also instructed customers to use emojis, which are pictures that appear in

electronic messages, in the subject lines instead of order numbers to further make the

transactions appear to be personal in nature and not business-related. The KOVALESKIS

warned customers that if they were not discreet, their funds would be returned and they would be

banned from the AAP Website.

               i.      The KOVALESKIS created and maintained multiple accounts with the

Payment Processors and recruited certain individuals (the “Receivers”), including Maltez, to

open accounts with the Payment Processors for the purpose of accepting customer payments for

the AAP Products. SYLVIA KOVALESKI managed AAP’s use of the receiver accounts by

directing customers to a specific receiver account for each transaction. The KOVALESIUS

accepted AAP’s proceeds from the Receivers, and in some instances, instructed the Receivers to

deposit funds directly into certain bank accounts. The KOVALESKIS paid certain of the

Receivers for their services.

               j.      The KOVALESKIS deposited payments for their misbranded and

unapproved new drugs in at least two bank accounts: a TD Bank account opened on or about



                                                10
  Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 11 of 24 PageID: 11




May 30, 2014 by KOVALESKI, to which SYLVIA KOVALESKI became a signatory in or

about July 2015 (the “TD Bank Account”), and a Chase Bank account opened by the

KOVALESKIS on or about October 16, 2017 (the “Chase Bank Account”) (collectively, the

“AAP Bank Accounts”).

               k.      In order to avoid the FDA’s scrutiny, the KOVALESKIS included

disclaimers in the “Terms and Conditions” section of the AAP Website falsely stating that

AAP’s products were intended for research andlor laboratory use only, when, in reality, AAP’s

Products were meant for personal use.

               1.      To further conceal their unlawful business, the KOVALESKIS also caused

the Terms and Conditions section of the AAP Website to indicate that AAP would not sell its

products to anyone who was not using said products for their intended use, i.e., laboratory or

research purposes, and fin-ther indicated that anyone who was not using the AAP Products for

those purposes would be “committing a fraudulent act for which they could be held liable.”

Specifically, the AAP Website stated, “All users of AllAmericanPeptide.com are required to

fully understand that any conirnunication which leads us to believe that you will use these

products in a manner other than that which they are intended will result in a refusal to sell alert

being emailed to you[.] [Ajll collected information will be added to our internal ‘banned’

database which every order is checked against. We will absolutely under no circumstances

tolerate the misuse of AllAmericanPeptide.com or the products containedlsold herein.” Contrary

to these warnings, as described above, the KOVALESKIS imowingly sold their products for

human use, and not to institutions or clinical laboratories for the purpose of conducting research.

               m.      As a result of their unlawful activities, the KOVALESKIS, through AAP,

earned in excess of $2.5 million in revenue.



                                                  11
  Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 12 of 24 PageID: 12




Overt Acts

        5.        In furtherance of the conspiracy and to effect its objects, the KOVALESKIS and

others committed and caused to be committed the following overt acts in the District of New

Jersey and elsewhere:

                  a.     On or about July 18, 2015, in Old Bridge, New Jersey, SYLVIA

KOVALESKI signed a Business Account Maintenance Form to become an authorized signatory

on the TD Bank Account.

                  b.     SYLVIA KOVALESKI discussed the labeling of AAP products with

Maltez, including on the following dates:

                         i. On or about December 27, 2016, SYLVIA KOVALESKI sent a text
                            message to Maltez telling Maltez that she and her mom could clean,
                            count, and label AAP Products at the South Amboy Residence, if they
                            were available.

                        ii. On or about January 3,2017, SYLVIA KOVALESKI sent a text
                            message to Maltez stating, “Fill orders and then put them in the porch
                            as soon as you are done because I have a pick up scheduled. Just use
                            the big bins. Then label all the den liquid. Then cut some bubble
                            wrap and clean. Thank you{.j”


                       iii. On or about March 1, 2017, SYLVIA KOVALESKI sent a text
                            message to Maltez directing her to “count and label T3.” SYLVIA
                            KOVALESKJ further advised, “If you need labels on Friday please
                            wake up my daughter to print them. Thank you[.j”


                  c.    On or about October 16, 2017, in Old Bridge, New Jersey, the

KOVALESKIS opened the Chase Bank Account, signing signature cards to be authorized users

of the account.




         Where quoted, text messages and emails are set forth verbatim.


                                                 12
  Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 13 of 24 PageID: 13




                d.    On or about October 27, 2017. KOVALESKI sent a text message to an

individual (“Receiver 1”) stating that if Receiver 1 was willing to get a Payment Processor

account and accept a few payments for KOVALESKI, that KOVALESKI would “pay 15% each

transaction.”

                e.    On or about October 29, 2017, in response to a text message from

Receiver 1 asking who all of the payments were from, KOVALESKJ wrote, “Aap customers.”

                f     On or about March 12, 2018, SYLVIA KOVALESI directed Maltez in the

following manner:

                       i. SYLVIA KOVALESKI sent a text message in which she directed
                          Maltez to count “Clen” i.e.. clenbuterol, and then to “label.”

                      ii. SYLVIA KOVALESKI sent a text message to Maltez stating, “Ok so
                          there is a box coming today that’s very large with all the peptides and
                          liquids that you need to label. So check front porch[.j”


                g.    The KOVALESKIS coordinated their responses to customer inquiries

about the AAP Products through the AAP Email Account, including on or about April 10, 2018,

when:

                      i. SYLVIA KOVALESKI forwarded to KOVALESKI an email from an
                         AAP Customer in Indiana, in which the customer complained that the
                         tadalafil capsules that he had purchased were full of baking soda;

                      ii. KOVALESKI sent SYLVIA KOVALESKI a text message with the
                          following response for the customer: “This is the owner lye been
                                                                                    ,


                          making : Ciahs, Viagra and cock -bombs for 4 years now, have sold
                          probably 10,000 packs with THEE BEST reviews on the internet, and
                          GUESS WHAT ? I’ve always cut it with baking soda        Inclosing,
                          ENJOY”;

                     iii. In a follow-up text message, KOVALESKI further instructed SYLVIA
                          KOVALESKI to copy and paste the response; and

                     iv. SYLVIA KOVALESKI used the AAP Email Account to send
                         KOVALESKJ’s response to the customer in Indiana.


                                               13
  Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 14 of 24 PageID: 14




               h.     On or about April 21, 2018, SYLVIA KOVALESKI applied for the South

Amboy P.O. Box, identif’ing the KOVALESKIS as the users of the South Amboy P.O. Box.

               i.     On or about October 18, 2018, SYLVIA KOVALESKI sent Maltez a text

message instructing Maltez to deposit money into the Chase Bank Account because “the balance

in there is low. And that’s where all my postage comes out of.”

              j.      The KOVALESKIS and their Receivers accepted payments from AAP

customers, including on the following dates:

                       i. On or about October 20, 2018, Maltez accepted a payment in the
                          amount of approximately $234 from a customer who ordered four
                          packages of “TAD/C” to be sent to Illinois, and was instructed, via the
                          AAP Email Account, to pay one of Maltez’s receiver accounts.

                      ii. On or about November 9, 2018, KOVALESKI accepted a payment in
                          the amount of approximately 5248 from a customer who ordered,
                          among other things, two bottles of”Ostarine” to be sent to New
                          Mexico, and was instructed by the AAP Email Account to pay one of
                          KOVELESKI’s receiver accounts.

                     iii. On or about November 9, 2018, KOVALESKI transferred the $241
                          from the “Ostarine” order to the TD Bank Account.

              k.      The KOVALESKIS continued to coordinate their responses to customer

inquiries about AAP Products, including on or about November 14, 2018, when:

                       i.   SYLVIA KOVALESKI forwarded to KOVALESKI an email that a
                            customer in South Carolina sent to the AAP Email Account
                            requesting dosage information on T3;

                      ii.   KOVALESKJ sent SYLVIA KOVALESKI a text message with the
                            following response for the customer: “I’m gonna ship you out a
                            bottle tomorrow & I’ll throw 2 shreadabull in with it ONLY TAKE
                                                                                 —




                            ONE on an empty stomach no den, Just the red cap As far as t3
                                                        ,                         —




                            never mess with my thyroid ,that stuff is dangerous if you don ‘t
                            pyramid up & then Back down properly...”;

                     iii.   KOVALESKI further instructed SYLVIA KOVALESKI by text
                            message, “Send that”; and



                                               14
  Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 15 of 24 PageID: 15




                     iv.     SYLVIA KOVALESKI emailed KOVALESKI’s response to the
                             customer in South Carolina.


                      In or about January 2019, SYLVIA KOVALESKJ and Maltez shipped

three separate packages from the South Amboy Post Office, all bearing the return address of

AAP at the South Amboy P.O. Box, to States outside of the State of New Jersey, and containing

unapproved new drugs and misbranded drugs. The packages included the following:

                         i. A package with a delivery address in Cameron Park, California
                            containing 40 pills in a package labeled, “TAD I C 30MG x 40.”
                                                                              —




                      ii. A package with a delivery address of Canton, South Dakota containing
                          products labeled: (I) “Frag 176-191 5 MG”; (2) “LGD 10MG 3OML  —




                          is an investigational selective androgen receptor modulator for
                          treatment of conditions such as muscle wasting and osteoporosis.
                          KEEP OUT OF REACH OF CHILDREN. Shake well before each
                          use”; (3) “S4 (ANDARINE) 25MG X 3Oml SHAKE WELL
                                                        —




                          BEFORE EACH USE. Keep out of the reach of children”; and (4)
                          MK-2866 Ostarine Ostarine, also known as MX-2866 is a SARM (selective
                          androgen receptor module) created by GTx avoid and treat muscle
                          wasting. Keep out of the reach of children. Shake well before each
                          use.”

                     iii. A package with a delivery address of Metairie, Louisiana containing
                          products labeled: (1) “T3 (Liothyronine Sodium) 200 mcg x 30 ML.
                          Keep out of the reach of children. SHAKE WELL BEFORE EACH
                          USE”; and (2) “Clenbuterol 200 mcg x 30 ML. Keep out of the reach
                          of children. SHAKE WELL BEFORE EACH USE.”

              rn.     On or about January 28, 2019, the KOVALESKIS shipped and caused to

be shipped from the South Amboy Post Office approximately 93 packages with a return address

of AAP at the South Amboy P.O. Box. The packages contained:

                i. misbranded drugs, including:

                    A.       A package with a delivery address of Wilmington, Illinois and
                             containing one bottle labeled, “Tamoxifen 20mg x 30 ML. Keep out
                             of the reach of children. Shake well before each use” and one bottle



                                                 15
Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 16 of 24 PageID: 16




                   labeled, “Exemestane 25mg X 30 ML Keep out of the reach of
                   children. Shake well before each use”;

              B.   A package with a delivery address of Salem, Ohio containing one
                   bottle labeled, “ANASTROZOLE 1mg X 30m1 Keep out of the reach
                   of children. Shake well before each use” and one bottle labeled,
                   “Tamoxifen 20mg x 30 ML. Keep out of the reach of children.
                   Shake well before each use”;

              C.   A package with a delivery address of Madison, Alabama containing
                   one bottle labeled, “RALOXIFENE 50MG X 3Oml KEEP OUT OF
                   REACH OF CHILDREN”;

              D.   A package with a delivery address of Las Vegas, Nevada containing
                   one bottle labeled, “Tamoxifen 20mg x 30 ML. Keep out of the reach
                   of children. Shake well before each use” and one bottle labeled,
                   “Letrozole 2.5mg X 3Oml Keep out of reach of children. Shake well
                   before each use”;

              E.   A package with a delivery address of Toledo, Ohio containing two
                   bottles labeled, “Pfizer CABASER 1 mg Tablets Cabergoline 20
                   Tablets For oral administration Each tablet contains cabergoline 1 mg
                   Keep out of reach of children Do not store above 25 C”;

              F.   A package with a delivery address of Leesburg, Virginia containing
                   one bottle labeled, “T3 (Liothyronine Sodium) 200 rncg x 30 ML.
                   Keep out of the reach of children. SHAKE WELL BEFORE EACH
                   USE”;

              G.   A package with a delivery address of Colorado Springs, Colorado
                   containing four vials labeled, “BPC 157 5mg”;

              H.   A package with a delivery address of Denton, Texas containing two
                   vials labeled, “CJC 1295 With DAC 2mg”, two vials labeled,
                                      —




                   “IPAMORELTN 5MG”, and one vial labeled, “Delta Sleep Inducing
                   Peptide (DSTP) 5mg”;

              I.   A package with a delivery address of Panama City Beach, Florida
                   containing two vials labeled, “(AP) CJC—l 295 NO DAC 2mg” and
                   one vial of labeled, “(AP) Melanotan II”;

              J.   A package with a delivery address of Jacksonville, Alabama
                   containing two vials labeled, “Frag 176-191 5 MG”;

              K.   A package with a delivery address of Cedar Park, Texas containing
                   three vials labeled, “GHRP-6 X 5mg”;

                                       16
Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 17 of 24 PageID: 17




                 L.     A package with a delivery address of Indianapolis, Indiana containing
                        one bottle labeled, “GW-501516 lOmgx 30ml”;

                 M.    A package with a delivery address of Houston, Texas containing one
                       bottle labeled, “MX-2866 Ostarine Ostarine, also known as MK-2866 is a
                       SARM (selective androgen receptor module) created by GTx avoid and
                       treat muscle wasting. Keep out of the reach of children. Shake well
                       before each use”

                 N.    A package with a delivery address of Boerne, Texas, containing two
                       bottles labeled, “LGD 10MG 3OML is an investigational selective
                                                      —




                       androgen receptor modulator for treatment of conditions such as
                       muscle wasting and osteoporosis. KEEP OUT OF REACH OF
                       CHILDREN. Shake well before each use”;

                 0.    A package with a delivery address of Green Mountain Falls, Colorado
                       containing one bottle labeled “SR9009 20MG 3OML KEEP OUT
                                                                     —




                       OF REACH OF CHILDREN”, one bottle labeled “54 (ANDARINE)
                       - 25MG X 30m1 SHAKE WELL BEFORE EACH USE. Keep out of
                       the reach of children”, and one bottle labeled, “RAD14O 15MG    —




                       3OML KEEP OUT OF REACH OF CHILDREN”; and

                 P.    A package with a delivery address of Martinez, California containing
                       two bottles labeled, “MK-677 25mg X 30m ml Ibutamoren is a non
                       peptidic, potent, long-acting, orally-active, and selective agonist of
                       the ghrelin receptor and a growth hormone secretagogue. Keep out of
                       reach of children. This product should not be mis-branded, misused or
                       mis-labelled. Store in room temperature. KEEP AWAY FROM
                       CHILDREN.”

           ii.   Unapproved new drugs and misbranded drugs, including:

                 A.    A package with a delivery address of Augusta, Georgia containing 40
                       pills inside a package labeled, “TAD I C 30MG x 40”; and
                                                                —




                 B.    A package with a delivery address of Lawrenceburg, Kentucky
                       containing one bottle labeled, “Clenbuterol 200 mcg x 30 ML. Keep
                       out of the reach of children. SHAKE WELL BEFORE EACH USE.”


 In violation of Title 18, United States Code, Section 371.




                                             17
     Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 18 of 24 PageID: 18




                                           COUNTS 2 to 11
                     (Introduction of Misbranded Drugs Into Interstate Commerce)

         1.       Paragraphs 1 and 4-5 of Count 1 are hereby incorporated and realleged as if fully

set forth herein.

         2.       On or in or about the dates set forth below, in the District of New Jersey, and

elsewhere, defendants

                                         KEITH KOVALESKJ and
                                          SYLVIA KOVALESKI,
with intent to defraud and mislead, introduced and delivered for introduction into interstate

commerce, and caused to be introduced and delivered for introduction into interstate commerce,

misbranded drugs as set forth below. Each of the specified drugs was misbranded in one and

more of the following ways: (a) it was manufactured, prepared, propagated, compounded, and

processed in an establishment not registered with the Secretary of FIRS as required; (b) its

labeling was false and misleading; and (c) it did not contain adequate directions for use:

 Count        Date                Customer    Destination City          Drug

 2            January 2019        CS.         Cameron Park,             Tadalafil
                                              California
 3            January 2019        M.P.        Metairie, Louisiana        Clenbuterol

 4            January 2019        DR.          Canton, SD                Ostarine

 5            January 28, 2019    C.O.         Augusta, Georgia          Tadalafil

 6            January 28, 2019    A.J.         Lawrenceburg,             Clenbuterol
                                               Kentucky
 7            January 28, 2019    T.S.         Salem, Ohio               Tamoxifen

 8            January 28, 2019    B.B.         Wilmington, Illinois      Tamoxifen and Exemestane

 9            January 28, 2019    RN.          Madison, Alabama          Raloxifene

 10           January 28, 2019    B.F.         Leesburg, Virginia        T3



                                                   18
  Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 19 of 24 PageID: 19




 11       January 28, 2019    A.A.         Toledo, Ohio              Cabergoline



       In violation of Title 21, United States Code, Section 331(a) and 333 (a)(2), and Title 18,

United States Code, Section 2.




                                                19
  Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 20 of 24 PageID: 20




                                       COUNTS 12 to 15
               (Introduction of Unapproved New Drugs Into Interstate Commerce)

         1.      Paragraphs 1 and 4-5 of Count 1 are hereby incorporated and realleged as if frilly

set forth herein.

        2.       On or in or about the dates set forth below, in the District of New Jersey, and

elsewhere, defendants


                                    KEITH KOVALESKI and
                                     SYLVIA KOVALESKI,

with intent to defraud and mislead, introduced and delivered for introduction into interstate

commerce, and caused to be introduced and delivered for introduction into interstate commerce,

unapproved new drugs as set forth below, that were in violation of Title 21, United States Code,

Section 355(a), in that that they were not the subject of an approved NDA, approved ANDA or

effective IND on file with the FDA:


 Count        Date               Customer Destination City          Drug

 12           January 2019       C.S.          Cameron Park,        Tadalafil
                                               California

 13           January 2019       M.P.          Metairie,            Clenbuterol
                                               Louisiana
 14           January 28, 2019    C.O.         Augusta, Georgia     Tadalafil


 15           January 28, 2019   A.J.          Lawrenceburg,        Clenbuterol
                                               Kentucky

        In violation of Title 21, United States Code, Section 33 1(d) and 333(a)(2), and Title 18,

United States Code, Section 2.




                                                  20
  Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 21 of 24 PageID: 21




                                          COUNT 16
                          (Unregistered Drug Manufacturing Facility)

        1.      Paragraphs 1 and 4-5 of Count 1 are hereby incorporated and realleged as if frilly

set forth herein.

        2.      From at least as early as in or about August 2014 through in or about January

2019, in the District of New Jersey, and elsewhere, defendants


                                    KEITH KOVALESKI and
                                     SYLVIA KOVALESKI,

with intent to defraud and mislead, operated an establishment in the District of New Jersey

engaged in the manufacture, preparation, propagation, compounding, and processing of drugs

without registering with the Secretary of HHS as required.

        In violation of Title 21. United States Code, Sections 33 1(p) and 333 (a)(2), and Title 18,

United States Code, Section 2.




                                                 21
  Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 22 of 24 PageID: 22




                                       FORFEITURE ALLEGATIONS

          1.         Upon conviction of one or more of the offenses charged in Counts 1 through 15 of

this Indictment, defendants KOVALESKI and SYLVIA KOVALESKI shall forfeit to the United

States:

               (a)     pursuant to 18 U.S.C. § 982(a)(7), all property, real and personal, that
                       constituted and was derived, directly and indirectly, from gross proceeds
                       traceable to the commission of the offenses; and

               (b)     pursuant to 21 U.S.C. § 334 and 28 U.S.C. § 2461(c), any and all misbranded
                       drugs and unapproved new drugs that were introduced and delivered for
                       introduction into interstate commerce contrary to the provisions of 21 U.S.C.
                       § 331.
          2.         If any of the above-described forfeitable property, as a result of any act or

omission of the KOVALESKIS:

               (a)     cannot be located upon the exercise of due diligence;

               (b)    has been transferred or sold to, or deposited with, a third party;

               (c)    has been placed beyond the jurisdiction of the court;

               (d)    has been substantially diminished in value; or

               (e)    has been commingled with other property which cannot be divided without
                      difficulty;

it is the intent of the United States, pursuant to 21 U.S.C.     §   853(j), as incorporated by 28 U.S.C.




                                                      22
    Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 23 of 24 PageID: 23



§   2461(c), to seek forfeiture of any other property of the defendants up to the value of the above

forfeitable property.


                                                       A TRUE BILL




    Cca;fr Qorpen;h
CRAIG ARPENITO
UNITED STATES ATTORNEY




                                                  23
    -.

         Case 2:19-cr-00476-SDW Document 1 Filed 07/08/19 Page 24 of 24 PageID: 24




3




         it I HH                !j:I                       !
         p
